831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glenn A. BROWN, Plaintiff-Appellant,v.Perry JOHNSON, Defendant-Appellee.
No. 86-2186
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before KEITH and MILBURN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff is a prisoner at the Michigan Intensive Program Center.  On September 1, 1981, he filed two civil rights complaints in the district court for the Eastern District of Michigan pursuant to 42 U.S.C. Sec. 1983.  In the complaints, he alleged that the conditions of his confinement and medical treatment from 1976 through 1981 violated the eighth and fourteenth amendments.  The district court, upon the magistrate's recommendation, dismissed the plaintiff's action pursuant to Rule 56, Federal Rules of Civil Procedure.


3
Having reviewed the record and the parties' briefs, we conclude that no genuine issue of material fact has been raised by the plaintiff and that the defendant is entitled to judgment as a matter of law.  Anderson v. Liberty Lobby, Inc., 477 U.S. ----, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).  Accordingly, for the reasons set forth in the district court's order of November 26, 1986, the judgment of dismissal is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.